                                                                                 u.:>.        cr cguki
                                                                                     g;.\v.:.,:ah otv.
                           UNITED STATES DISTRICT COURT

                                                                                2:I3nrc 1^ PH 1:25
                           SOUTHERN DISTRICT OF GEORGIA


                                   SAVANNAH DIVISION
                                                                                              Or GA.

UNITED STATES OF AMERICA                             4:18-CR-00271-RSB-JEG


               V.                                    SEALED NUMBER
                                                     4;18-MJ-67
GARY JOHNSON,
       a/k/a "G"
JAMISON LANIER,
       a/k/a/"MONICA LEWINSKY"



               ORDER ALLOWING DISCLOSURE OF Till MATERIALS

       Upon motion of the United States and for good cause shown, the government's motion to

allow disclosure of Till documents is GRANTED.

       The United States is authorized to disclose the following materials related to wire

intercepts regarding the target phones outlined in their motion. The following information may

be disclosed to the defense in discovery, stale and local law enforcement, and may be used as

evidence as needed:

              a. Government's Applications for Interception of Wire and Electronic

              Communications;

              b. Affidavits in Support of Applications;

              c. Orders authorizing interception;

              d. Contents of magnetic optical discs containing recordings of intercepted wire

              and electronic communications, and related materials (line sheets, transcripts, etc.);

              and
